Citation Nr: 1609770	
Decision Date: 03/10/16    Archive Date: 03/22/16

DOCKET NO.  00-09 408A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for polyarthralgia of the shoulders (claimed as arthritis or joint pain).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to March 1985.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  A review of the record reveals that the Veteran's claims folder is a rebuilt folder and her service medical records are not complete.

The Veteran testified at a hearing before a Decision Review Officer at the RO in December 2005.  In addition, she testified before the undersigned Acting Veterans Law Judge in Washington D.C. in November 2012.  Transcripts from the hearings have been associated with the electronic claims file.

This case was previously remanded in November 2006, March 2010, November 2010, April 2013, August 2014 and June 2015.

In the most recent remand, the Board sought to ensure that the VA examiner who provided a medical opinion following the August 2014 remand had access to pertinent records in the Veteran's claims file.  The addendum opinion provided in October 2015 indicated that the examiner had all the necessary documents and the Board finds that the RO substantially complied with the remand directives pursuant to Stegall v. West, 11 Vet. App. 268 (1998).



FINDING OF FACT

A current disability of the bilateral shoulders, to include polyarthralgia, has not been shown to be causally or etiologically related to any disease, injury, or incident in service, and did not manifest within one year of the Veteran's discharge from service.


CONCLUSION OF LAW

A bilateral shoulder disorder was not incurred in or aggravated by the Veteran's active duty military service, nor may it be presumed to have been incurred in or aggravated by service. 38 U.S.C.A. §§ 1101, 1112, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide. This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty-to-assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in August 2007, November 2008, and March 2010 provided the Veteran with an explanation of the type of evidence necessary to substantiate her claim, as well as an explanation of what evidence was to be provided by her and what evidence the VA would attempt to obtain on her behalf.  The letters also provided the Veteran with information concerning the evaluations and effective dates that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The duty-to-assist letters were not provided before the initial RO adjudication of her claim.  However, after she was provided the letters, the claim was then readjudicated in October 2009, September 2010, April 2012, February 2014, January 2015 and December 2015 supplemental statements of the case (SSOC). The Veteran has been given ample opportunity to participate effectively in the adjudication of her claim.  The initial timing error in the provision of the notice is at most nonprejudicial, i.e., harmless error.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

VA also has a duty to assist the Veteran that includes assisting in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, a complete copy of the claims file could not be located despite several attempts by the RO. The current claims file is a rebuilt file. The Veteran was informed multiple times in the Board's remands that her claims file was rebuilt. Where, as here, records are lost due to no fault of the Veteran, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule. See Washington v. Nicholson, 19 Vet. App. 362 (2005); O'Hare v. Derwinski, 1. Vet. App. 365, 367 (1991).  The Board has undertaken the analysis of the Veteran's claim with these heightened duties in mind. 

Further, throughout her appeal, the Veteran has reported in-service and post-service treatment at various VA and military facilities under various names and under both her social security number and her husband's social security number.  Attempts to obtain a complete copy of all of these records have been made by the RO. Several of these records were obtained by the RO. However, some records could not be obtained. 

Specifically, in May 2007, the National Personnel Records Center (NPRC) informed VA that the Veteran's STRs from Frankfurt dated in 1982 were not available. In 2009, the Bethesda Naval Medical Center and the Kenner Army Medical Center in Fort Lee, Virginia, also informed VA that no records for the Veteran were available. The Veteran was informed of these record deficiencies in the October 2009 SSOC and provided the opportunity to submit her own copies of these records, which she did not. In November 2013, Walter Reed informed VA that they did not have any records for the Veteran. The Veteran was informed of this in the February 2014 SSOC and provided the opportunity to submit her own copies of these records, which she did not.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      

Additionally, in August 2014, the RO contacted the VA Medical Center (VAMC) in Columbia, South Carolina, and was informed that the VAMC did not have any records for the Veteran dated since January 1992. In August 2014, the RO contacted the VAMC in Philadelphia, Pennsylvania, to include the Saracini VA Community-Based Outpatient Clinic (CBOC), and was informed that the VAMC did not have any records for the Veteran dated from April 2012 to September 2012. In August 2014, the RO contacted the VAMC in Washington, and was informed that the VAMC did not have any records for the Veteran dated since 1994. The Veteran was informed of the VAMC treatment records obtained in the January 2015 SSOC, and was provided the opportunity to submit her own copies of additional VA treatment records, which she did not. All other recent pertinent VA treatment records were obtained and associated with the claims file. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim.  The record indicates that the Veteran was afforded VA examinations and medical opinions were obtained in July 2009, January 2011, March 2012, September 2013, December 2014, and October 2015, the results of which have been included in the claims file for review.  The opinions provided were supported by sufficient rationale following review of the claims file. Therefore, the Board finds that the VA examinations and medical opinions, particularly the most recent VA addendum medical opinion in October 2015, are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim). Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claim.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  The Board is not on notice of any additional relevant evidence that is available but has not been obtained.  The Veteran was provided the opportunity to meaningfully participate in the adjudication of her claim and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.



II.  Service Connection Generally

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Alternatively, when a disease at 38 C.F.R. § 3.309(a)  is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. 
 § 3.303(b). However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a)  and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Lay evidence is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition is capable of lay observation and may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature." 

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010). 

III.  Entitlement

The Veteran was medically boarded out of the military due to chronic pelvic pain, idiopathic syncopal episodes, and a defect in her feet.  Shoulder pain was noted by the Veteran when she checked "yes" to "painful or 'trick' shoulder or elbow" on the Report of Medical History in March 1984 that accompanied her separation examination.  However, there is no evidence that she sought treatment for her shoulders or received any diagnosis of a shoulder disability while on active duty.

Following service, in 1997, the Veteran filed a claim for service connection for joint pain and swelling in the knees, hands, ankle and back.  In January 1998, the RO denied the claim finding no evidence of arthritis in service or within one year thereafter.  In her notice of disagreement, the Veteran indicated being treated for swelling and joint pain at the Columbia and Philadelphia VA Medical Centers.  The RO requested records and continued the denial of the claim in a statement of the case because the records did not provide evidence that her claimed condition was incurred in or aggravated by service.  In her Form 9, the Veteran indicated the arthritis or joint pain started in basic training where she injured both shoulders by pulling them out of place while repelling. 

In a March 2005 VA treatment record, the Veteran sought treatment for chronic shoulder pain.  She indicated pain had been present for twenty years.  She reported having been in two motor vehicle accidents during service and that she used Tylenol and heating pads as treatment.

In December 2005, the Veteran testified before a Decision Review Officer at the RO regarding service connection for polyarthalgia which had been identified in her post-service treatment records.  The Veteran indicated she began experiencing joint pain in 1983 after she was in a car accident.  She indicated the car flipped into a ravine and she was tossed.  She stated her knees and shoulders hurt.  She indicated being hospitalized at the 97th General Hospital for two weeks in Germany.  She indicated treatment at Walter Reed and Bethesda Naval Medical Center and that this involved physical therapy and taking Tylenol. 

In November 2006, the Board remanded the claim for additional records.

In July 2009, the Veteran underwent an orthopedic evaluation.  The Veteran stated she had developed a bilateral shoulder condition as a result of prolonged physical military activity, to include climbing and lifting, and also as a result of two motor vehicle accidents while in the service.  The examiner diagnosed bilateral shoulder strain and opined that the Veteran's current bilateral shoulder strains were not caused by or a result of her military service.  This opinion was based upon "the history, physical examination of the Veteran, review of the C-file, and the discharge physical examination dated 03/23/84 which had revealed a normal upper extremity orthopedic examination."

In March 2010, the claim was remanded again to perform a search for records shortly after separation from service under her then husband's social security number because she was considered a dependent at that time.

In November 2010, the Board remanded the claim again noting that x-rays taken of her knees and shoulders had not been available to the July 2009 examiner and that the most recent treatment records in the claims file were dated in April 2005.  The Veteran also underwent another VA examination.

At the January 2011 VA examination, the examiner diagnosed the Veteran with bilateral shoulder strain with range of motion abnormality in both shoulders.  In March 2012, the examiner provided an addendum opinion indicating that x-rays performed in January 2011 had revealed arthritis in both shoulders, although the arthritis was not traumatic in nature.  The opinion was based on the lack of a shoulder condition noted at the time of the Veteran's military discharge from military service.

A VA treatment record dated in October 2011 indicated the Veteran fell onto her left shoulder.  An x-ray showed unremarkable bone structures and it was noted that the joint spaces appeared maintained.  No fracture or dislocation was identified.  A left shoulder contusion was assessed.

In November 2012, the Veteran testified before the undersigned.  She explained that her shoulders popped out of place during training and she was involved in a motor vehicle accident that resulted in her being granted service connection for seizures.  She also explained her military operational specialty was material stock control specialist and she had to do lifting which was up to eighty pounds or more.

In April 2013, the Board remanded the claim again for appropriate steps to be taken to obtain the Veteran's medical records from March 1985 to December 1985 as a dependent of her then husband, for treatment at Walter Reed and Bethesda Naval Medical Center under her hyphenated maiden and married names.  The Board sought another medical opinion to obtain comment on the significance of the in-service automobile accidents as well as the Veteran's allegations regarding dislocation of the shoulders during training.  The Board asked whether there was "any medical reason to accept or reject the proposition that any of these injuries could have led to a current disability; what type of symptoms would have been caused by such an alleged in-service injury; whether such an injury could have been mistaken for something transitory (e.g. sprain or strain) or otherwise gone undiagnosed or misdiagnosed during service; and whether there is any medical reason to accept or reject statements or testimony as to having sustained such injuries during service."

In September 2013, the examiner determined that the Veteran's current shoulder disability was less likely than not incurred in or caused by the claimed in-service injuries.  The examiner indicated his medical opinion was based on review of the Veteran's service treatment records "which were silent for a bilateral shoulder condition following a vehicular accident while in military service."

In August 2014, the Board remanded the claim again seeking records from the Washington D.C. VAMC since September 1994, records from the Allentown, Pennsylvania, VA CBOC since April 2005, outpatient records from Wilkes-Barre VAMC since August 1998, outpatient treatment records from the Columbia VAMC since January 1992, outpatient treatment records from the Philadelphia VAMC since April 2012, medical records from the Fort Jackson Medical Center in Columbia and medical records from the Philadelphia Naval Hospital.  The Board sought an addendum opinion from an orthopedic physician who had not reviewed the claims file previously.  The Board asked "whether it is at least as likely as not that any disability(ies) of the Veteran's current bilateral shoulder disorder is related to an in-service injury(ies)" and "whether it is at least as likely as not that any currently diagnosed arthritis of the shoulder had its onset within one year of the Veteran's discharge from active military service in March 1985."  The Board asked the examiner to comment on the two motor vehicle accidents in service and the alleged dislocations of her shoulder during training.

In December 2014, a different examiner reviewed the claims file.  She reviewed the claims file and stated:

Veteran states she injured her left shoulder when she was in two motor vehicle accidents (MVA) in 1982 and 1983. I could not find any records of treatment for those events. Veteran did have a PEB hearing on 8/7/84 as shown on form 199. Her complaints were not of an orthopedic nature and the physical exam showed full range of motion of all joints.  He [sic] was medically boarded for an unrelated condition.  Over the years veteran has had multiple doctor's visits for various
musculoskeletal pains and has been worked up by Rheumatology in various VA facilities. She was diagnosed with polymyalgia without inflammation,
meaning pain was acknowledged, but no inflammatory conditions were found, such as rheumatoid arthritis.
Despite subjective complaints of shoulder pain, no diagnosis was found. More recently veteran complained of left shoulder pain after a fall in October 2011. An x-ray found no fracture, dislocation, or arthritis. It was a normal x-ray. Another set of films done 1/4/11 for
both shoulders found *possible* osteoarthritis of the bilat[eral] A-C joint. Her shoulder pains apparently as part of a pattern of all over joint pains, of uncertain etiology. It has been thirty years since she was in the military, but there is no specific diagnosis for the bilateral shoulders beyond sprain, which should have long since resolved.  Veteran's bilateral shoulder strain is less likely as not related to any in-service injuries.

The examiner noted that the Veteran had bilateral shoulder x-rays in January 2011 which showed possible bilateral A-C joint arthritis.  However, an x-ray of the left shoulder after a fall in October 2011 showed no fracture, dislocation or arthritis of that shoulder.  Based on this information, the examiner determined that the Veteran did not have any bony abnormalities of either shoulder as of 2011.  She stated the Veteran could possibly have had early, mild A-C arthritis, which would be less likely as not caused by military service.  She noted she could not find records in the electronic claims file regarding the vehicle accidents or alleged dislocations.  She indicated she could not opine about the specifics of the automobile accidents or their sequellae without resorting to mere speculation.  She pointed to records from Rheumatology dated in 2005 and 2006 indicating joint pain that failed to reveal a diagnosis.

In June 2015, the Board remanded the claim to ensure the examiner had access to the full record.  Following the review of the record, the examiner's opinion stayed the same.  She indicated she could not find a nexus between the Veteran's current complaints and military service.  The examiner concluded that the Veteran's shoulder conditions are less likely as not caused by the accidents or her alleged dislocations in service.  

While there is evidence of a current disability in the bilateral shoulders, the evidence does not demonstrate either complaint or treatment for a bilateral shoulder disability during service or that the condition became manifest within 1 year of separation from active service.  Therefore, the Board finds that a nexus or medical link between the current condition and military service has not been established. 

The Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Although a layperson can provide evidence as to some questions of etiology or diagnosis, the question of a medical relationship between polyarthralgia or shoulder strain and service, which would require more than direct observation to resolve, is not in the category of questions that lend themselves to resolution by lay observation.  Jandreau, 492 F.3d at 1376-77.  See also Barr v. Nicholson, 21 Vet App 303, 309 (2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  

Based on the above, the Board cannot grant the claim for service connection on a direct basis.  This is because there is no evidence of a disability in service and no medical nexus linking the Veteran's in-service injury to a current diagnosis.  In addition, because there is no evidence that arthritis of the shoulders manifested to a compensable degree within a year of the Veteran's discharge from service, service connection is also not warranted on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309(a).

Where there is an approximate balance of positive and negative evidence in regard to a material issue, the benefit of the doubt will be resolved in the claimant's favor.  Here, however, the preponderance of the evidence is against the Veteran's claim, and thus that doctrine is not applicable and the claim for service connection must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).   


ORDER

Entitlement to service connection for polyarthralgia of the shoulders is denied.




____________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


